DETAILED ACTION
REASONS FOR ALLOWANCE
Claims 1, 2, 4-9 and 12-28 are allowed.
The following is an examiner’s statement of reasons for allowance: Nowhere in the prior art does it teach or suggest a pixel detecting circuit comprising: at least one reading line, and a plurality of pixel detecting modules arranged in an array, each pixel detecting module being configured to detect an optical signal on a pixel area of the pixel detecting module and convert an intensity of the detected optical signal into an electrical signal, wherein each of the at least one reading line is connected to a group of pixel detecting modules, and each group of pixel detecting modules comprises at least two columns of pixel detecting modules; and wherein a plurality of pixel detecting modules included in each group of pixel detecting modules are respectively connected to different control signal terminals, and configured to transmit, under driving of control signals outputted from the different control signal terminals, the electrical signals to the connected reading line in any one of a time dividing manner or a frequency dividing manner; wherein each pixel detecting module comprises: an input module, a photosensitive module, a following module, and a first switch module, and the control signal terminals comprise a first control signal terminal; and wherein: the input module is connected to an input signal terminal, a first control node and a first power terminal, respectively, and is configured to input a first power signal from the first power terminal to the first control node under driving of an input signal from the input signal terminal; the photosensitive module is connected to the first control node and a second power terminal, respectively, and is configured to control a potential of the first control node according to the detected optical signal and a second power signal from the second power terminal; the following module is connected to the first control node, the first power terminal and a second control node, respectively, and is configured to control, under driving of the first control node, a current input from the first power terminal to the second control node; and the first switch module is connected to the first control signal terminal, the second control node and the reading line, respectively, and is configured to input the current from the second control node to the reading line under driving of a first control signal from the first control signal terminal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627